Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-12 and 25-34 are pending.
	Claims 1-12 have been examined.
	Claims 24-34 stand withdrawn from consideration as drawn to a non-elected invention.
	Claims 13-23 have been cancelled in the claim amendment dated 1/26/2021.
	New claims 24-34 have been added in the claim amendment dated 1/26/2021.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

 	Group II, claims 24-28, drawn to a method of generating a wellbore treatment fluid;
	Group III, claims 29-34, drawn to a method of generating a wellbore treatment fluid.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the methods of Groups I, II and III all require distinct method steps that are not related to a single inventive concept other than they all relate to a fluid. 
Groups I, II and III lack unity of invention because the groups do not share the same or corresponding technical feature.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Claims 24-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/29/2021.
Applicant elected Group I in lieu of groups II and III. Applicant canceled the claims in groups II and III and resubmitted them as claims 24-34, but changed the preamble language. Because the claim limitations them selves did not change the same restriction is applied to the new claims 24-34. Applicant having elected Group I, claims 1-12 for prosecution. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan US PG PUB 2013/0048286.

Claim 1:
Morgan teaches:
A method of generating a wellbore treatment fluid comprising: abstract, well treatment fluid;
classifying a plurality of solid particulates using correlations; [0011] teaches measuring (classifying) kiln dust (solid particulates) having a specific surface area and dividing the measured parameter by the specific surface area of the kiln dust to obtain a reactive index, for the kiln dust; this step is a correlation; 
reactive index. The parameters may include a number of different parameters that may be measured using standard laboratory testing techniques for a settable composition comprising a cementitious component and water. Additional components may also be included in the settable compositions, for example, to vary one or more properties of the treatment fluid. Parameters of the cementitious component, or settable composition contained therein, that may be measured include, for example, compressive strength, Young's Modulus, fluid loss, thickening time, rheological values (e.g., volume average apparent viscosity, plastic viscosity, yield point, etc.) and/or free water;  [0033] Free water typically refers to any water in a fluid that is in excess to what is required to folly hydrate the components of the fluid. Free water can be undesired as it may physically separate from a cement composition as it sets. Free water may also be referred to as free fluid. A number of different laboratory techniques may be used to measure free water of a treatment fluid to give an indication of the behavior of the treatment fluid in a well. Free water may be determined in accordance with the procedure set forth in API RP Practice 10B-2
and selecting two or more solid particulates from the plurality of solid particulates to create a wellbore treatment fluid. [0037] The two or more cementitious components may be blended to form the blended cementitious component, for example, prior to combination with water and/or other components of the treatment fluid. In particular embodiments, the two or more cementitious components may be dry blended to form, a dry blend comprising the two or water and/or other components, in any order, to form the treatment fluid. However, the use of the term "blend" is not intended to imply that the two or more cementitious components have been dry blended prior to combination with water. For example, the blend of two or more cementitious components may not be combined until after one, or even both, of the cementitious components has already been blended with water.

Claim 2. 
Morgan teaches:
further comprising preparing the wellbore treatment fluid, see [0044].

Claim 3. 
Morgan teaches:
further comprising improving the wellbore treatment fluid by adjusting one or more concentrations of the selected two or more solid particulates to meet desired parameters.  [0020] teaches the reactive index of a cementitious component may be referred to as a measure of the cementitious component's reactivity as adjusted for differences in surface area. [0035] teaches “In some embodiments, the relative proportions (e.g., weight fractions) of each cementitious component in the blended cementitious component may then be adjusted to adjust the compressive strength properties of the blended cementitious component.”.


Morgan teaches:
wherein the step of improving comprises adjusting one or more concentrations of the selected two or more solid particulates to meet a cost objective.  In some embodiments, the relative proportions (e.g., weight fractions) of each cementitious component in the blended cementitious component may then be adjusted to adjust the compressive strength properties of the blended cementitious component. [0026] teaches “cost”.

Claim 5. 
Morgan teaches:
wherein the desired parameters comprise at least one parameter selected from the group consisting of compressive strength, fluid loss, mud densities, slurry density, pore pressures, thickening time, tensile strength, Young's Modulus, Poisson's Ratio, rheological properties, slurry stability, fracture gradient, remaining well capacity, transition time, free fluid, gel strength, and combinations thereof, see [0019].

Claim 6. 
Morgan teaches:
further comprising analyzing the solid particulates to generate data about physical and chemical properties of the solid particulates and generating correlations between the solid particulates based on the data, Example 1, [0058] teaches using a Malvern particle size analyzer to determine surface area of the particles.  

Morgan teaches:
wherein the analyzing the solid particulates comprises analysis by one or more techniques selected from the group consisting of microscopy, spectroscopy, x-ray diffraction, x-ray fluorescence, particle size analysis, water requirement analysis, scanning electron microscopy, energy-dispersive X-ray spectroscopy, surface area, specific gravity analysis, thermogravimetric analysis, morphology analysis, infrared spectroscopy, ultraviolet-visible spectroscopy, mass spectroscopy, secondary ion mass spectrometry, electron energy mass spectrometry, dispersive x-ray spectroscopy, auger electron spectroscopy, inductively coupled plasma analysis, thermal ionization mass spectroscopy, glow discharge mass spectroscopy x-ray photoelectron spectroscopy, mechanical property testing, Young's Modulus testing, rheological properties, Poisson's Ratio, API testing, and combinations thereof.  Example 1, [0058] teaches using a Malvern particle size analyzer to determine surface area of the particles.  

Claim 8. 
Morgan teaches:
further comprising generating a statistical table comprising two or more different parameters of the solid particulates.  0015] FIG. 1 is a chart showing measured reactive indexes for various supply sources of cement kiln dust. [0016] FIG. 2 is a chart comparing actual versus predicted compressive strength for dry blends of cement kiln dust; [0017] FIG. 3 is a chart comparing actual versus predicted volume average apparent viscosity at 511 sec.sup.-1 for dry 

Claim 9. 
Morgan teaches:
wherein the different parameters comprise the water requirement and the reactive index.  [0027] In some embodiments, one or more parameters of the cementitious component may be measured and then used in determining the reactive index. The parameters may include a number of different parameters that may be measured using standard laboratory testing techniques for a settable composition comprising a cementitious component and water.

Claim 10. 
Morgan teaches:
further comprising introducing the wellbore treatment fluid into a well bore; see abstract teaches introducing the treatement fluid into a well bore.

Claim 11. 
Morgan teaches:
wherein the wellbore treatment fluid is introduced into the wellbore using one or more pumps, [0004], [0031] and [0047] teach pumping.



Morgan teaches:
further comprising mixing the components of the wellbore treatment fluid using mixing equipment, the components comprising the two or more solid particulates.  [0021], [0028] teaches mixtures of the particles and components; [0039] teaches 8000 mixer; [0051] teaches mixing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



 /CHARLES R NOLD/ Examiner, Art Unit 3674